Case 2:21-cv-02382-GAM Document 1-1 Filed 05/25/21 Page 1 of 2

JS 44 (Rev. 07/16)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor suppleniogt the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of th
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

ec

nited States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS

Berneda Gilmore

(b) County of Residence of First Listed Plaintiff

Claymont, DE

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (firm Name, Address, and Telephone Number)
Leonard Sloane, Esquire and Matthew Bilker, Esquire, Eckell, Sparks, Levy,
Auerback, Monte, Rainer. & Sloane, P.C., 344 West Front Street, Media, PA.

DEFENDANTS

NOTE:

Attomeys (If Known)

 

Lastwagen International, Inc. and Keith McGuire

County of Residence of First Listed Defendant

Ontario, Canada

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Joseph A. Ricchezza, Esq. of Salmon, Ricchezza, Singer & Turchi, LLP, 1601
Market Street, Suite 2500, Philadelphia, PA 19103

 

Il.

BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

II. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

O11 U.S. Government (3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 O1 1 Incorporated or Principal Place O4 4
of Business In This State
(12 U.S. Government Kl4 Diversity Citizen of Another State (42  ( 2 Incorporated and Principal Place Os O05
Defendant (Indicate Citizenship of Parties in [tem II) of Business In Another State
Citizen or Subject of a O13 W& 3 Foreign Nation Oe 6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only)
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHERSTATUTES |
(110 Insurance PERSONAL INJURY PERSONAL INJURY |[]625 Dmg Related Seizure [1422 Appeal 28 USC 158 U1 375 False Claims Act
0 120 Marine LD 310 Airplane D0 365 Personal Injury - of Property 2] USC 881 |[7] 423 Withdrawal CJ 376 Qui Tam (31 USC
1 130 Miller Act D315 Airplane Product Product Liability [4690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability [0 367 Health Care/ 1 400 State Reapportionment
[J 150 Recovery of Overpayment |] 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 00 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (1 820 Copyrights OO 430 Banks and Banking
[151 Medicare Act D0 330 Federal Employers’ Product Liability 0 830 Patent (C 450 Commerce
D0 152 Recovery of Defaulted Liability (2 368 Asbestos Personal C0 840 Trademark LD 460 Deportation
Student Loans (0 340 Marine Injury Product OO 470 Racketeer Influenced and
(Excludes Veterans) (7 345 Marine Product Liability LABOR SOCIAL SECURITY. Cormupt Organizations
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY |(J710 Fair Labor Standards (0 861 HIA (1395ff) 0 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle U1 370 Other Fraud Act 0 862 Black Lung (923) 0 490 Cable/Sat TV
CJ 160 Stockholders” Suits U1 355 Motor Vehicle D0 371 Truth in Lending (1720 Labor/Management (1 863 DIWC/DIWW (405(g)) |] 850 Securities/Commodities/
OJ 190 Other Contract Product Liability (J 380 Other Personal Relations (2 864 SSID Title XVI Exchange
(195 Contract Product Liability |] 360 Other Personal Property Damage (1740 Railway Labor Act L865 RSI (405(g)) OD 890 Other Statutory Actions
0 196 Franchise Injury 1 385 Property Damage (0751 Family and Medical (J 891 Agricultural Acts
CD 362 Personal Injury - Product Liability Leave Act (2) 893 Environmental Matters

Medical Malpractice

 

(1790 Other Labor Litigation

 

C1 895 Freedom of Information

 

Act

 

 

 

| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | (1791 Employee Retirement FEDERAL TAX SUITS
(1210 Land Condemnation LJ 440 Other Civil Rights Habeas Corpus: Income Security Act 1870 Taxes (U.S. Plaintiff
LD 220 Foreclosure 0 441 Voting D0 463 Alien Detainee or Defendant)
[3 230 Rent Lease & Ejectment |) 442 Employment C1 510 Motions to Vacate (871 IRS—Third Party
U1 240 Torts to Land D0 443 Housing/ Sentence 26 USC 7609
(1 245 Tort Product Liability Accommodations 1 530 General
C1 290 All Other Real Property C1 445 Amer. w/Disabilities -][1 535 Death Penalty IMMIGRATION
Employment Other: (462 Naturalization Application
C1 446 Amer. w/Disabilities -|(] 540 Mandamus & Other |[] 465 Other Immigration
Other 0 550 Civil Rights Actions

0 448 Education

 

 

(1 555 Prison Condition

1 560 Civil Detainee -
Conditions of
Confinement

 

 

OD 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

C 950 Constitutionatity of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only)

Original
Proceeding

oO!

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

h2 Removed from
State Court

 

tJ 3. Remanded from
Appellate Court

o4

CJ CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VII. RELATED CASE(S)

 

{00405711.DOC}

Reinstated or
Reopened

DEMAND $

(J 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 U.S.C. § 1332, 28 U.S.C. §1441 and 28 U.S.C. § 1446

Brief description of cause:

Plaintiff alleges injuries as a result of a motor vehicle accident.

(5 Multidistrict
Litigation -
Transfer

C8 Multidistrict
Litigation -
Direct File

CHECK YES only if demanded in complaint:

JURY DEMAND:

Yes [No
Case 2:21-cv-02382-GAM Document 1-1 Filed 05/25/21 Page 2 of 2

 

 

 

IF ANY (See instructions): JUDGE __ DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
3/25/2021 gregh Llecktspyae /innd
FOR OFFICE USE ONLY i Ee é

 

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
JS 44 Reverse (Rev. 07/16)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

{00405711.DOC}
